Case 3:20-cv-00010-GMG Document 39 Filed 06/11/21 Page 1 of 2 PageID #: 168




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


MICHAEL ANTHONY MCINTOSH,

             Petitioner,

v.                                                  CIVIL ACTION NO.: 3:20-CV-10
                                                    (GROH)

WARDEN PAUL ADAMS,

             Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

      Now before the Court is a Report and Recommendation (“R&R”) filed by United

States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this

action was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 36] on May 12, 2021. Therein,

Magistrate Judge Trumble recommends that the Respondent’s motion to dismiss or for

summary judgment [ECF No. 24] be granted, and the Petitioner’s § 2241 petition [ECF

No. 1] be denied and dismissed without prejudice. ECF No. 36 at 12.

      Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge’s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140, 150

(1985). Failure to file timely objections constitutes a waiver of de novo review and of a

petitioner’s right to appeal this Court’s Order. 28.U.S.C. § 636(b)(1); Snyder v. Ridenour,

889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.
Case 3:20-cv-00010-GMG Document 39 Filed 06/11/21 Page 2 of 2 PageID #: 169




1984). The Fourth Circuit has long held, “[a]bsent objection, we do not believe that any

explanation need be given for adopting [an R&R].” Camby v. Davis, 718 F.2d 198, 200

(4th Cir. 1983) (finding that without an objection, no explanation whatsoever is required

of the district court when adopting an R&R).

      The Petitioner’s objections to Magistrate Judge Trumble’s R&R were due within

fourteen plus three days of service. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The

R&R was mailed to the Petitioner by certified mail on May 12, 2021. ECF No. 36. The

Petitioner accepted service of the R&R on May 17, 2021. ECF No. 37. To date, no

objections have been filed. Accordingly, this Court reviews the R&R for clear error.

      Upon careful review and thoughtful consideration, the Court finds that Magistrate

Judge Trumble’s R&R [ECF No. 36] should be, and is hereby, ADOPTED for the reasons

more fully stated therein. Accordingly, the Respondent’s Motion to Dismiss or in the

Alternative, for Summary Judgment          [ECF No. 24] is GRANTED, and the

Petitioner’s §.2241 Petition [ECF No. 1] is DENIED and DISMISSED WITHOUT

PREJUDICE.       The Petitioner's Motion to Appoint Counsel [ECF No. 38] is

TERMINATED as MOOT.

      This Court ORDERS that this matter be STRICKEN from the Court’s active

docket. The Clerk of Court is DIRECTED to mail a copy of this Order to the pro se

Petitioner by certified mail, return receipt requested, at his last known address as

reflected on the docket sheet.

      DATED: June 11, 2021




                                            2
